

EXHIBIT 10.14




SECOND AMENDMENT dated as of December 22,
2016    (this    “Amendment”),    to    the    AMENDED    AND RESTATED CREDIT
AGREEMENT dated as of September 5, 2014 (as heretofore amended, supplemented or
otherwise modified, the “Credit Agreement”), among EXPEDIA, INC., a Delaware
corporation, EXPEDIA, INC., a Washington corporation, TRAVELSCAPE, LLC, a Nevada
limited liability company, HOTWIRE, INC., a Delaware corporation, the other
BORROWING SUBSIDIARIES from time to time party thereto, the LENDERS from time to
time party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent, and J.P.
MORGAN EUROPE LIMITED, as London Agent.


WHEREAS, the Lenders have agreed to extend credit to the Borrowers under the
Credit Agreement on the terms and subject to the conditions set forth therein;


WHEREAS, the Company has requested that the Lenders agree to effect certain
amendments to the Credit Agreement as set forth herein; and


WHEREAS, the parties hereto, which include Lenders constituting the Required
Lenders as of the Second Amendment Effective Date (as defined below), are
willing to amend the Credit Agreement on the terms and subject to the conditions
set forth herein;


NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:


SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble and the recitals hereto) have the meanings
assigned to them in the Credit Agreement (as amended hereby).


SECTION 2. Amendment of Credit Agreement.    Effective as of the Second
Amendment Effective Date:


(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following new defined terms in appropriate alphabetical order:


“Excluded Subsidiaries” means trivago and any subsidiary thereof, but only for
so long as trivago shall be a Subsidiary that is not a Wholly- Owned Subsidiary.


“Second Amendment” means the Second Amendment, dated as of December 22, 2016, to
this Agreement.







--------------------------------------------------------------------------------




“Second Amendment Effective Date” has the meaning assigned to such term in the
Second Amendment.


“trivago” means trivago N.V., a Dutch public limited company (naamloze
vennootschap), formerly known as travel B.V., a Dutch private company with
limited liability (besloten vennootschap met beperkte aansprakelijkheid).


“trivago Form F-1” means the Form F-1 Registration Statement filed by trivago
with the SEC on November 14, 2016, as amended or supplemented from time to time.


“trivago Form F-6” means the Form F-6 Registration Statement filed by trivago
with the SEC on December 5, 2016, as amended or supplemented from time to time.


“trivago IPO” means an initial public offering of American Depositary Shares of
trivago, substantially as described in the trivago Form F-1 and the trivago Form
F-6.


(b)The defined term “Arrangers” in Section 1.01 of the Credit Agreement is
hereby amended by inserting immediately after the words “Merrill Lynch, Pierce,
Fenner and Smith Incorporated” the parenthetical “(or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services and related businesses may be
transferred following the date of this Agreement)”.


(c)Section 3.05 of the Credit Agreement is hereby amended by inserting
immediately after the words “and the Subsidiaries” in paragraph (a) thereof the
parenthetical “(other than any Excluded Subsidiary)”.


(d)Section 5.05 of the Credit Agreement is hereby amended by inserting
immediately after the words “each of the Subsidiaries” the parenthetical “(other
than any Excluded Subsidiary)”.


(e)Section 5.06 of the Credit Agreement is hereby amended by inserting
immediately after the words “each of the Subsidiaries” in the second sentence
thereof the parenthetical “(other than any Excluded Subsidiary)”.


(f)Section 6.01 of the Credit Agreement is hereby amended by deleting “and” at
the end of clause (s) thereof, replacing the period at the end of clause (t)
thereof with “; and” and inserting the following new clause (u) immediately
after clause (t) thereof:


“(u) Indebtedness of Excluded Subsidiaries in an aggregate principal amount not
to exceed US$250,000,000 at any time outstanding.”


(g)Section 6.02 of the Credit Agreement is hereby amended by inserting





--------------------------------------------------------------------------------




immediately after the words “permit any Subsidiary” the parenthetical “(other
than any Excluded Subsidiary)”.
(h)Section 6.03 of the Credit Agreement is hereby amended by inserting
immediately after the words “permit any Subsidiary” the parenthetical “(other
than any Excluded Subsidiary)”.


(i)Section 6.04 of the Credit Agreement is hereby amended by inserting the
parenthetical “(other than any Excluded Subsidiary)” (i) immediately after the
words “permit any Material Subsidiary” in paragraph (a) thereof and (ii)
immediately after the words “permit any Subsidiary” in paragraph (b) thereof.


(j)Section 6.05 of the Credit Agreement is hereby amended by inserting
immediately after the words “permit any Subsidiary” the parenthetical “(other
than any Excluded Subsidiary)”.


(k)Section 6.06 of the Credit Agreement is hereby amended by (i) inserting
immediately after the words “permit any Subsidiary” the parenthetical “(other
than any Excluded Subsidiary)” and (ii) deleting “and” immediately after clause
(m) thereof and inserting the following immediately after clause (n) thereof:


“and (o) the trivago IPO and the transactions relating thereto, in each case
substantially as described in the trivago Form F-1 as filed with the SEC on
November 14, 2016, as amended by the Amendment No. 1 to Form F-1 Registration
Statement filed by trivago with the SEC on December 5, 2016, and as supplemented
by the prospectus filed by trivago with the SEC on December 16, 2016 and the
trivago Form F-6, as filed with the SEC on December 5, 2016 (and any amendment,
supplement or modification to any such transaction or related agreement in a
manner not materially adverse to the Company and its Subsidiaries (other than
trivago and its Subsidiaries) and to the rights or interests of the Lenders).”


(l)Section 6.07 of the Credit Agreement is hereby amended by inserting
immediately after the words “permit any Subsidiary” the parenthetical “(other
than any Excluded Subsidiary)”.


(m)Section 6.08 of the Credit Agreement is hereby amended by (i) inserting the
parenthetical “(other than any Excluded Subsidiary)” (x) immediately after the
words “permit any Subsidiary” and (y) immediately after the words “permit any of
the Subsidiaries”, in each case, in the first sentence thereof and (ii) deleting
“and” at the end of clause (p) thereof, replacing the period at the end of
clause (q) thereof with “; and” and inserting the following new clause (r)
immediately after clause (q) thereof:


“(r) the trivago IPO, provided that (i) the trivago IPO shall be on terms not
less favorable to the Lenders in any material respect than the information set
forth in the trivago Form F-1, as filed with the SEC on November 14, 2016, as
amended by the Amendment No. 1 to Form F-1 Registration Statement filed by
trivago with the SEC on December 5, 2016, and as





--------------------------------------------------------------------------------




supplemented by the prospectus filed by trivago with the SEC on December 16,
2016 and the trivago Form F-6, as filed with the
SEC on December 5, 2016, (ii) no Default shall have occurred and be continuing,
(iii) the Company shall be in compliance with the covenants set forth in
Sections 6.10 and 6.11 as of the end of the fiscal quarter of the Company most
recently ended on or prior to the date of consummation of the trivago IPO,
giving pro forma effect thereto as if it had occurred on the first day of the
period of four consecutive fiscal quarters ending with such quarter, and (iv)
the Company shall have delivered to the Administrative Agent a certificate of a
Financial Officer certifying that all the requirements set forth in this clause
(r) have been satisfied with respect thereto, together with reasonably detailed
calculations demonstrating satisfaction of the requirements set forth in
subclause (iii) above. It is understood and agreed that, from and after the
Second Amendment Effective Date, the trivago IPO does not constitute for
purposes of this Agreement either (x) a Partial Transfer or (y) notwithstanding
any certificate delivered by the Company prior to the Second Amendment Effective
Date, a sale, transfer or disposition pursuant to Section 6.08(j).”


SECTION 3. Representations and Warranties.    The Company and each Borrowing
Subsidiary represents and warrants to the Lenders that:


(a)This Amendment has been duly executed and delivered by the Company and
(assuming due execution by the parties hereto other than the Company)
constitutes a legal, valid and binding obligation of the Company, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


(b)Before and after giving effect to this Amendment, the representations and
warranties set forth in Article III of the Credit Agreement are true and correct
in all material respects (in all respects in the case of representations and
warranties qualified by materiality in the text thereof) on and as of the Second
Amendment Effective Date with the same effect as if made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case they were so true and correct as of such earlier
date.


(c)As of the Second Amendment Effective Date, before and after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing.


SECTION 4. Effectiveness. This Amendment shall become effective as of the first
date (the “Second Amendment Effective Date”) on which:


(a)the Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the authorized signatures of
the Company, the Administrative Agent, the London Agent and Lenders constituting
at least the Required Lenders;





--------------------------------------------------------------------------------




(b)the Administrative Agent shall have received a certificate, dated the Second
Amendment Effective Date and signed by the President, a Vice President or a
Financial Officer of the Company, confirming the accuracy of the representations
and warranties set forth in Section 3 hereof;


(c)the Administrative Agent shall have received all other fees and other amounts
due and payable on or prior to the Second Amendment Effective Date, including,
to the extent invoiced, reimbursement or payment of all reasonable out-of-
pocket expenses (including reasonable fees, charges and disbursements of
counsel) required to be reimbursed or paid by the Company under the Credit
Agreement; and


(d)each Lender shall have received all documentation and other information
required to be obtained by such Lender under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.


The Administrative Agent shall notify the Company, the Lenders and the Issuing
Banks of the Second Amendment Effective Date, and such notice shall be
conclusive and binding.


SECTION 5. Effect of this Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agents, the
Issuing Banks or the Lenders under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Loan Party to any other consent to, or any other
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.


(b) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”, “hereof”
and words of similar import shall, unless the context otherwise requires, refer
to the Credit Agreement as amended hereby, and each reference to the Credit
Agreement in any other Loan Document shall be deemed to be a reference to the
Credit Agreement as amended hereby. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.


SECTION 6. Applicable Law.    THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


SECTION 7. Counterparts.    This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single


instrument. Delivery of an executed counterpart of a signature page of this
Amendment by





--------------------------------------------------------------------------------




facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.


SECTION 8. Fees and Expenses. The Company agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent. All fees shall be
payable in immediately available funds and shall not be refundable.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.


EXPEDIA, INC., a Delaware corporation, by:    /s/ Alan Pickerill
Name: Alan Pickerill
Title: Vice President of Treasury




JPMORGAN CHASE BANK N.A., individually and as Administrative Agent


by:
/s/ Peter B. Thauer

Name: Peter B. Thauer
Title: Managing Director




J.P. MORGAN EUROPE LIMITED, individually and as London Agent


by:
/s/ Belinda Lucas

Name: Belinda Lucas
Title: Associate


Name of Institution: BANK OF AMERICA, N.A.


by:
/s/ Eric Ridgway

Name: Eric Ridgway
Title: Director




BNP Paribas


by:
/s/ Maria Mulic

Name: Maria Mulic
Title: Director









--------------------------------------------------------------------------------




BNP Paribas


by:
/s/ Melissa Dyki

Name: Melissa Dyki
Title: Director


Name of Institution: MIZUHO BANK, LTD.


by:
/s/ Daniel Guevara

Name: Daniel Guevara
Title: Authorized Signatory




Name of Institution: HSBC Bank USA, National Association


by:
/s/ Mire K. Levy

Name: Mire K. Levy
Title: Vice President




Name of Institution: The Bank of Tokyo- Mitsubishi UFJ, Ltd.


by:
/s/ Matthew Hillman

Name: Matthew Hillman
Title: Vice President




ROYAL BANK OF CANADA


by:
/s/ William Chiu

Name: William Chiu
Title: Authorized Signatory


Sumitomo Mitsui Banking Corporation


by:
/s/ David W. Kee

Name: David W. Kee
Title: Managing Director


Name of Institution: U.S. Bank National Association


by:
/s/ Lukas Coleman

Name: Lukas Coleman
Title: Vice President



